MITCHELL, J.
(dissenting).
I dissent. The provisions of the articles of association as to the nature of the corporate business are somewhat involved and obscure, and so much is contained in them in relation to water powers and their improvement and operation for the purpose of generating power that a casual reading might lead to the conclusion that this, with its necessary incidents, was the only authorized business of the corporation. But, after a careful analysis of the language of the articles, I am unable to come to. any other conclusion than that they authorized the company to engage in the business of buying and selling water powers, improved or unimproved (and, *28for that matter, any real estate), without either improving or operating them for the generation of power.